Citation Nr: 1501045	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Propriety of the reduction in rating from 30 percent to 10 percent for left hip disability due to residuals of stress fracture left inferior pubic rami, to include the issue of entitlement to an increased rating for left hip disability.

2.  Propriety of the reduction in rating from 20 percent to 10 percent for right hip disability due to residuals of stress fracture left inferior pubic rami, to include the issue of entitlement to an increased rating for right hip disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In March 2013, a videoconference hearing was held before the undersigned at the RO.  

Although entitlement to an increased rating for the left and right hip disabilities is not explicitly identified as a separate issue, the RO effectuated the reductions pursuant to an examination scheduled in conjunction with the Veteran's increased rating claim filed in February 2008, and essentially considered this question in a May 2008 rating when it proposed reduction of the Veteran's ratings for the right and left hip disabilities and when it issued several subsequent procedural documents.  In addition, the undersigned further took testimony on the issue at the March 2013 hearing.  Thus the issues of entitlement to an increased rating for the left and right hip disorders after the December 1, 2008 reduction are properly before the Board.  Additionally, the Veteran alleged at his March 2013 hearing that he is unemployable at least in part due to his bilateral hip disability.  The Court has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to increased ratings for the left and right hip disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right hip and left hip ratings were in effect for less than 5 years as of the effective date of the reduction.

2.  The evidence of record at the time of the reduction in the ratings assigned the right and left hip disabilities documented improvement in both disabilities.


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating for service-connected left  hip disability was proper.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 (2014).

2.  The reduction of the 20 percent schedular rating for service-connected right hip disability was proper.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA and its implementing regulations impose obligations on VA to provide claimants of VA-administered benefits with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. Id.  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As to the reduction matters, the VCAA notification requirements do not apply, as there is no corresponding application by the Veteran to trigger such notification requirements.  Instead, there are regulations specific to reduction matters which provide the appropriate due process rights.

Specifically, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the regulations provide that a veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The veteran is also to be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(e), (h).  

In this case, the RO provided the Veteran with appropriate notice of the proposed reductions of the ratings for his service-connected hip disorders and afforded the Veteran with appropriate response periods. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private medical records, VA treatment records, and VA examination reports.  Cumulatively, these examinations are adequate for rating purposes as they were performed by medical professionals, were based on a thorough examination of the Veteran, reported findings pertinent to the rating criteria for disabilities of respiratory system, and included an assessment of degree of occupational impairment and impairment on activities of daily living. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

The Veteran also, as previously mentioned, has testified at a hearing before the Board in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation. These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. 

Here, during the hearing, the undersigned elicited testimony to support the Veteran's claims and sought to identify any pertinent evidence not then currently of record that might tend to substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of that hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicating this claim on the current record.

Accordingly, the Board finds that VA's duty to assist has been met.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Propriety of the Reductions

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 and Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the RO proposed reducing the ratings for the left hip disorder from 30 percent to 10 percent disabling and the right hip disorder from 20 percent to 10 percent disabling in a proposed rating dated in May 2008, with notice sent in June 2008.  The Veteran did not request a predetermination hearing, although he expressed disagreement with the proposed reductions in a written statement received on September 12, 2008.  The reductions were finalized in a rating decision issued on September 24, 2008 and were effective on December 1, 2008.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met. The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown , 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 ; 38 C.F.R. 3.344(c).

Historically service connection was granted for a bilateral hip disability in a June 2001 rating decision that classified the disability as status post stress fracture of the inferior pubic rami, left and right hips, and assigned an initial 10 percent rating for each hip.  The RO is noted to have granted the 10 percent ratings as analogous to traumatic arthritis under Diagnostic Code 5010.

Subsequently in an October 2003 rating decision, the RO granted a 20 percent rating for the left hip disorder, effective the September 20, 2003 date of the Veteran's claim for an increased rating.  This same rating deferred consideration of an increased rating for a right hip disorder, and a December 2003 rating continued the 10 percent rating for the left hip disorder.  Thereafter an April 2006 rating granted a 30 percent rating for the left hip disorder and a 20 percent rating for the right hip disorder.  The effective date for both these increases was July 29, 2005.  

The Board notes that at the time the Veteran was re-examined in March 2008 and the proposed rating was issued in May 2008 the 30 percent disability rating for the left hip disability and the 20 percent rating for the right hip disability were in effect for less than 5 years, from July 2005.  However, the left hip disorder had been rated at least 20 percent disabling since September 2003, a period of over 5 years.  The total time that a rating of 20 percent or higher was in effect for the left hip disorder continued to be less than five years at the time he was reexamined in March 2008.  

Consequently, the reduction for the left hip disorder is subject to the standards set forth in 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b), as the RO reduced the evaluation below a percentage which had been in effect for more than 5 years.  As for the right hip, as the 20 percent rating had been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  Instead, the provisions of 38 C.F.R. § 3.344(c) are applicable.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the Board finds that the reductions of the Veteran's disability ratings from 30 percent to 10 percent for his service-connected left hip disorder, and from 20 percent to 10 percent for his service-connected right hip disorder were proper.  Based on a review of the evidence, it is demonstrated that actual improvement in the overall disabilities under the ordinary conditions of life and work has occurred.

As previously noted by the Board originally when service connection was granted, the residuals of fracture of the inferior pubic rami, left and right hips were rated by analogy to Diagnostic 5010.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 38 C.F.R. § 4.71a , Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation. See 38 C.F.R. § 4.71a , Diagnostic Code 5003.  

The Board notes that prior to reduction, the left and right hip disorders were evaluated under Diagnostic Code 5253.  Limitation of motion of the hip is rated under Diagnostic Codes 5251, 5252, and 5253. See 38 C.F.R. § 4.71a , Diagnostic Codes 5251, 5252, and 5253. 

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a , Plate II. 

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned. 38 C.F.R. § 4.71a , Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned. 38 C.F.R. § 4.71a , Diagnostic Code 5252. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5253.  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed. Id.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees. Id.

The RO also considered Diagnostic Code 5255 (impairment of the femur) when adjudicating the reduction.  A 20 percent evaluation requires malunion of the femur with moderate knee or hip disability, and a 30 percent evaluation is warranted for malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a , Diagnostic Code 5255. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .

At the time his 30 percent rating for the left hip and the 20 percent rating for the right hip were in effect, the evidence included a September 2005 VA examination wherein the Veteran reported severe hip pain that was sharp and piercing, with problems with stiffness worse in the morning, along with occasional swelling.  There was no heat or redness and no reports of instability, giving way or locking.  He denied episodes of dislocation or recurrent subluxation.   He denied using any assistive aids.  Physical examination revealed the left hip's active ranges of motion to be 0 degrees flexion and 18 degrees extension.  His abduction and adduction and internal rotation were all 0 degrees and external rotation was 5 degrees.  Passive ranges of motion were 15 degrees flexion, 30 degrees extension, 5 degrees abduction and adduction, 0 degrees internal rotation and 20 degrees external rotation.  Repetitive motion reduced all motions to 0 degrees except extension was 15 degrees.  The right hip's active range of motion was 26 degrees flexion, 15 degrees extension.  His abduction and adduction and internal rotation were all 0 degrees and external rotation was 8 degrees.  Passive ranges of motion were 40 degrees flexion, 20 degrees extension, 2 degrees abduction, 0 degrees adduction, 0 degrees internal rotation and 6 degrees external rotation.  Repetitive motion revealed 26 degrees flexion and 12 degrees extension.  He had 0 degrees abduction, adduction and internal rotation.  External rotation was 6 degrees.  He had additional loss of motion due to pain, fatigue, weakness and lack of endurance following repetitive use.  X-ray was noted to show no change compared with the X-ray of October 2003 and was normal.  The October 2003 X-ray is also noted to be normal.  

The 30 percent rating for the left hip was noted to be based on the thigh being limited in flexion to 20 degrees and the 20 percent rating for the right thigh was noted to be based on the right thigh limited in flexion to 30 degrees on this examination.  

Additionally the pre-reduction evidence included VA records from 2002 through 2008 showing persistent complaints of bilateral hip pain.  These included pertinent findings of generalized joint pain reported as a 7/10 level in September 2005, with pain involving his hips but with examination showing no limitation of motion, no swelling, no abnormal coloration and only point tenderness to palpation in the lumbar spine region.  In August 2006 he was noted to report a vibration sensation of the hips unrelated to surfaces he was sitting on and not resulting in lower extremity weakness, numbness, twitching or jerking.  He denied falls or other lower extremity injuries.  Examination showed tenderness to palpation and on rotations (both internal and external) of both hips.  In May 2007 he again was seen for hip pain with findings of stable gait and minimal anterior hip tenderness on palpation.  He again reported hip pain in December 2007.

The report of the May 2008 VA examination, which formed the basis of the reduction, shows a marked improvement in both left and right hip function, specifically in range of motion.  During this examination, the Veteran reported pain in both hips at a 4/10 level, an improvement.  He used no assistive devices for walking.  He had functional limitations of being able to walk more than a quarter mile but less than one mile.  Subjective complaints included giving way and instability in both hips as well as pain, stiffness and weakness in both hips.  He also reported locking episodes affecting both hips several times a year but less than monthly.  He also reported weekly severe flare-ups of both hips.  Physical examination revealed identical findings on range of motion for both hips.  The active ranges for both hips against gravity were as follows:  90 degrees flexion, 20 degrees extension, 20 degrees abduction and 15 degrees adduction.  Internal and external rotation were both 30 degrees.  He could toe out greater than 15 degrees and could cross his legs.  There was pain at all ends of motion and no additional loss of motion on repetitive use.  There was no loss of bone or part of bone, inflammatory arthritis or ankylosis.  The summary of general joint conditions was abnormal motion and guarding, left and right hip.  The X-rays from the earlier examinations from October 2003 and September 2005 were reviewed with no changes noted between 2003 and 2005.  The impression was status post stress fracture, left and right inferior pubic rami bilateral hips, improved stress fracture with normal X-rays.  The effects on activities of daily living were mild on chores, shopping, travel, and dressing, moderate on exercise, sports and recreation and none on toileting.  

The Veteran is noted to have testified at his March 2013 hearing that the VA examination was incomplete and did not include measurement of all the ranges of motion.  However the Board has reviewed the May 2008 VA examination report and finds that the complete ranges of motion were reported, contrary to the Veteran's assertions.  The Board finds that improvement is shown in this May 2008 VA examination as the evidence reflects the ranges of motion of the left and right thigh, including on repetitive use, are shown to be noncompensable, albeit with some pain on motion, and subjective complaints of pain which is contemplated by the continued 10 percent rating per hip.  The range of both left and right hip motion clearly improved substantially as compared to the range of motion findings on which the higher ratings were based.  The Board also finds, given the clinical records, that the Veteran's left hip represents sustained and material improvement under the ordinary conditions of life.  Thus a restoration of either the 30 percent rating for the left hip disability or of the 20 percent rating for the right hip disability is not shown to be warranted under the  Diagnostic Codes 5251, 5252, and 5253 for limited motion  nor under Diagnostic Code 5255 for impairment of the femur.  

Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint).  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted. 38 C.F.R. § 4.71a.

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e), and the preponderance of the evidence establishes improvement in both hip disorders.  Consequently, the reduction in rating from 30 to 10 percent for the left hip disability and from 20 to 10 percent for the right hip disability was proper.  

Therefore, the appeal for restoration of a 30 percent rating for the left hip disability and for restoration of a 20 percent rating for the right hip disability at issue must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction in the disability rating from 30 percent to 10 percent for left hip disability was proper.

The reduction in the disability rating from 20 percent to 10 percent for right hip disability was proper.




REMAND

The matters remaining for consideration by the Board are entitlement to increased disability ratings for the right and left hip disorders.  At his March 2013 hearing, the Veteran testified that his left and right hip disabilities have worsened since he was last examined.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally VA records from January 2012 describe worsening hip pain.  Given that the most recent VA examination is dated in March 2008, the RO should arrange for the Veteran to undergo a current VA examination at an appropriate VA medical facility to determine the severity of his service-connected left and right hip disabilities.  

Additionally he has alleged he can no longer work due to his service connected hip disabilities.  The Court has held that TDIU is an element of all appeals of an increased rating.  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2014). 

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work. 38 U.S.C.A. § 5107(a) ; Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2014). 

Finally the Board notes, as the claims file and Virtual VA only include records from the Shreveport, Louisiana facility dated up to May 2012, any additional records from that facility or any other facility identified by the Veteran should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his bilateral hip disorders since 2008.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Schedule the Veteran for a VA examination by an appropriate health care provider to determine the severity of the Veteran's bilateral hip disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the opinion.  

After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current nature and severity of the Veteran's bilateral hip disabilities.  All indicated studies should be performed, including X-rays and range of motion studies in degrees, and all manifestations of current disability should be described in detail.  The examiner should record the ranges of motion in the left and right hips, on extension, flexion, abduction, adduction and rotation observed on clinical evaluation and should assess the extent of any limitations shown.  In addition, the examiner should note any findings of weakened movement, excess fatigability, or incoordination.  These functional losses should be equated to additional loss of motion (beyond what is shown clinically).  Any other findings besides any limitations of his range of motion/function of the left and/or right leg and thigh should also be addressed.  

The examiner must also indicate the impact the Veteran's right and/or left hip disorders on his ability to secure or follow a substantially gainful occupation.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  A complete rationale for all opinions given must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the above have been completed, consider all of the evidence of record and re-adjudicate the issues of entitlement to increased ratings for the left and right hip disorders, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


